DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 15-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Vardhan et al (US 2017/0063750) in view of Wan (US Pub. 2018/0225505).  
With respect to claim 1, Vardhan discloses electronic device, comprising: communication circuitry; a camera; a display; and at least one processor configured to (see paragraph 0002, ….smart phone…):
based on occurrence of an event for providing a message received from an external electronic device via the communication circuitry, obtain, via the camera, image data by capturing a surrounding area of the electronic device (see paragraph 0088, analyze photograph inputs to determine the nature of who or what is nearby),
based on providing the obtained image data to [a trained artificial intelligence] model, detect person information in the obtained image data, wherein [the trained artificial intelligence] model is trained to detect a specific person that is a main user of the electronic device, (see paragraph 0088 …image processing engine “model” … to analyze photographic inputs to determine the nature of who … is read as “specific person” also “a main user of the electronic device” and “a first person”; also see paragraph 0047 a notification engine use a machine learning engine),
based on the detected person information representing a first person, control the display to provide first information obtained through an application, wherein the first information includes information indicating a sender of the message and information indicating content of the message and wherein the first person is the specific person, (see paragraph 0082, .. privacy engine includes a machine learning engine and a contest engine.  It communicates with a cloud service …and with a notification API …inputs from contextual privacy engine may affect how notification API notifies user; and see paragraph 0088, …. Not receive …. a personal message from his wife ….if there is anybody else present…, “control the display to provide first information” and text from wife Melissa “sender” and the message from Melissa is the text message “content of the message”; also paragraph 0048 …options may include notify now, notify later, dismiss notification, mute notification, subdue notification, encrypt notification, encode notification and scramble notification… are read as “among a plurality of applications”; and paragraph 0088 …photographic inputs to determine the nature of who … is read as “specific person” also “a main user of the electronic device” and “a first person”), and
based on the application being selected by a user of the electronic device from among a plurality of applications and the detected person information representing at least one person, including a second person that is different from the first person, control the display to provide second information obtained through the application, wherein the second information indicates that message is received instead of displaying the content of the message on the display, (see paragraph 0088, …. not receive …. a personal message from his wife ….if there is anybody else present… alternatively ….a special encoded or “dummy” message….; can be provided “second information on the event”, and paragraph 0082 display of the text “notification” per the contextual privacy engine; also paragraph 0089, the message “the first information” from the recruiter is never displayed when his boss “a second person” is present; also paragraph 0082, privacy engine includes a machine learning engine and a contest engine.  It communicates with a cloud service …and with a notification API …inputs from contextual privacy engine may affect how notification API notifies user.  User may also provide feedback to contextual privacy engine …which contextual privacy engine may incorporate into machine learning engine …, and see the table in paragraph 0083 for the options), as claimed.  
However, he fails to explicitly based on providing the obtained image data to a trained artificial intelligence model, detect person information in the obtained image data, wherein the trained artificial intelligence model is trained to detect a specific person that is a main user of the electronic device, (emphasis added) as claimed.  
Wan in the image processing in electronic mirror teaches based on providing the obtained image data to a trained artificial intelligence model, detect person information in the obtained image data, wherein the trained artificial intelligence model is trained to detect a specific person that is a main user of the electronic device, (emphasis added) (see paragraph 0046, a a trained artificial neural network is used recognize the user identity), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of displaying notification for the user.  The teaching of Wan to use an artificial neural network “the trained artificial intelligence” to identify a user can be incorporated in to Vardhan system as suggested in paragraph 0047 to use a machine learning engine to mathematically incorporated user feedback, for suggestion and modification yield a system that recognize the faces in the image, for motivation.  

With respect to claim 2, combination of Vardhan and Wan further discloses the at least one processor is further configured to control the display to provide either of the first information or the second information via a pop-up window, (see Vardhan paragraph 0082 display of the text “notification” per the contextual privacy engine on smart phone), as claimed.

With respect to claim 3, combination of Vardhan and Wan further discloses the event comprises at least one of a text message reception event, an e-mail reception event, an information reception event, a social networking service (SNS) reception event, and a push notification reception event, (see Vardhan paragraph 0082 display of the text message “notification” per the contextual privacy engine on smart phone), as claimed.

With respect to claim 4, combination of Vardhan and Wan further discloses wherein the at least one processor is further configured to control the display to provide the first information or the second information based on feedback information received via a user input, (see Vardhan paragraph 0046, and paragraph 0082, display message per the contextual privacy engine), as claimed.

With respect to claim 7, combination of Vardhan and Wan further discloses the at least one processor is configured to, based on the detected person information representing both of the first person and the second person, control the display to provide the second information on the event, (see Vardhan paragraph 0088, the display of the text from wife Melissa is displayed or not i.e. “control the display” depend upon Tom being alone or with someone with him), as claimed.

With respect to claim 8, combination of Vardhan and Wan further discloses the at least one processor comprises an Al-dedicated processor for processing the obtained image data in the trained artificial intelligence model, (see Wan figure 4, 401 processor), as claimed.  

With respect to claim 25, combination of Vardhan and Wan further discloses wherein based on the application being selected, from among a plurality of applications, by the user to activate the trained artificial intelligence model to detect the person information and output the first information or the second information based on the detected person information, and based on the detected person information representing the at least one person, control the display to provide the second information instead of displaying the first information, (see Vardhan paragraph 0048 …options may include notify now, notify later, dismiss notification, mute notification, subdue notification, encrypt notification, encode notification and scramble notification… are read as “among a plurality of applications”, and paragraph 0082 display of the text “notification” per the contextual privacy engine; also paragraph 0089, the message “the first information” from the recruiter is never displayed when his boss “a second person” is present), as claimed.  

Claims 9-12 and 15-16 are rejected for the same reasons as set forth in the rejections in claims 1-4 and 7-8 because claims 9-12 and 15-16 are claiming subject matter of similar scope as claimed in claims 1-4 and 7-8.  

Claims 17-19 are rejected for the same reasons as set forth in the rejections in claims 1-3, because claims 17-19 are claiming subject matter of similar scope as claimed in claims 1-3.    

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Vardhan et al (US 2017/0063750) in view of Wan (US Pub. 2018/0225505) as applied to claim 1 above, and further in view of Hwang et al (US Pub. 2016/0014258).
With respect to claim 24, combination of Vardhan and Wan discloses all the limitations as disclose above in claim 1.  Furthermore, Vardhan in paragraph 0082 discloses …user may also provide feedback to privacy engine… i.e. how the notification is to be displayed this is read as “the first information does not include the number of new messages received”, as claimed in claim 24.  
However, they fail to explicitly disclose the second information provided by the display includes a number of new messages received instead of the first information, as claimed.  
Hwang in the same field of art teaches display includes a number of new messages received, (see figure 6A, notification for 4 new messages being display of the mobile phone), as claimed. It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of displaying notification for the user. The teaching of Hwang to display the number of new messages received can be incorporated in to the Vardhan system as suggested in paragraph 0048 to have variety of actions can be incorporated for the notification, (for suggestion) and modification yields a predicted result as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663